DETAILED ACTION
Claim Status
	Applicant’s amendment filed December 6, 2021 has been entered. Claims 1-3, 5-11, 14-21, 24, 29-32, 34-35, 38 and 52-64 are cancelled. Claims 4, 12-13, 22-23, 25-28, 33, 36-37, 39-40 and 65-76 are currently pending. Claims 25-28, 33, 36-37 and 39-40 are withdrawn. Claims 4, 12-13, 22-23 and 65-76 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 3-5, 12-13, 15, 22-23, in the reply filed on May 10, 2021 is acknowledged.
Claims 25-28, 33, 36-37 and 39-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 10, 2021.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings – withdrawn in view of Applicant’s amendment
Objection to the drawings because the labels for figures 1A-C and 3-13 are not legible is withdrawn in view of Applicant’s amendment to the drawings

Claim Objections – withdrawn in view of Applicant’s amendment
Objection to claims 3 and 15 is withdrawn in view of Applicant’s amendment canceling claims 3 and 15.

Claim Rejections - 35 USC § 112 – withdrawn in view of Applicant’s amendment
Rejection of claims 5, 15, 41, 51, 65 and 76 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s 

Claim Rejections - 35 USC § 102 – withdrawn in view of Applicant’s amendment
Rejection of claim(s) 3, 41-44 and 46-51 under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Jacobson et al. (WO 2015/168404 A1, published November 5, 2015, earliest effective filing date April 30, 2014, provided in an IDS) is withdrawn in view of Applicant’s amendment canceling claims 3, 41-44 and 46-51.

Claim Rejections - 35 USC § 103 - maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 4, 12-13, 22-23 and 65-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson et al. as applied to claims 3 and 41-44 and 46-51 above, and further in view of Green et al. (WO 2014/074648 A2, published May 15, 2014, earliest effective filing date November 6, 2013, provided in an IDS). This rejection is maintained but has been modified to address Applicant’s amendment canceling claims 3, 41-44 and 45-51.
Jacobson et al. is directed to conditional regulation of RNA molecules and describe a cgRNA (toehold-gated gRNA, figure 1) comprising an input target binding region, configured to bind to an input target (toehold domain, figure 1); a target binding region, configured to bind to a target nucleic acid (spacer domain, figure 1); and an effector handle region, wherein the cgRNA is configured to conditionally perform a downstream function on the target nucleic acid (scaffold domain, figure 1) in a presence of the input target and an RNA-guided effector (triggering RNA and Cas9, figure 1) (claim 4). Jacobson et al. further describe a cgRNA comprising from 5’ to 3’ the target binding region, a first partial sequence of the effector handle, a modified effector handle loop region comprising a domain a, a second partial sequence of the effector handle (figure 1), a terminator insert region comprising a domain b, and a terminator region (paragraphs [0087]-[0088]) (claim 12), or from 5’ to 3’ the target binding region, the effector handle (figure 1), a terminator insert region comprising a domain a, and a terminator region (paragraphs [0087]-[0088])  (claim 13), wherein an effector handle region of the cgRNA is configured to interact and form a complex with an effector protein selected from the group consisting of Cas9, dCas9, any protein fusions or derivatives thereof, and any RNA-guided CRISPR effector protein or protein complex claims 65 and 76), wherein the cgRNA comprises one or more chemical modifications that alter one or more of degradation properties, affinity, biological activity, and delivery properties of the cgRNA (paragraph [0019]) (claim 66), wherein the one or more chemical modifications is selected from the group consisting of bridged nucleic acids (BNA) and phosphorothioate modification (paragraph [0056]) (claim 67).
Regarding the arrangement of the cgRNA and input target as recited in claims 22 and 23, Jacobson et al. teach that input target region can be present at the 3’, 5’, or within the scaffold of the gRNA, as long as a secondary structure is formed that constrains the distance between the spacer and the scaffold. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the cgRNA of Jacobson et al. and have the input target hybridize to the effector domain and/or terminator domain as long as a secondary structure is formed that constrains the distance between the spacer and the scaffold. Given the teachings of the prior art regarding conditional activation of gRNAs based on binding and secondary structure formation of an input target with the gRNA, and the level of the ordinary skilled artisan at the time of the applicant’s invention, including programs such as T-COFFEE and MUSCLE, that can predict secondary structures, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in incorporating the input target binding region in the effector domain and/or terminator region in order to have a gRNA that can be conditionally activated. 
claims 4, 12-13 and 22-23).
Green et al. is directed to conditional activation or repression of RNAs and describe input toehold repressors, which cause the RNA to be inactive once the input target binds to the RNA (page 21, lines 3-23).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the cgRNA of Jacobson et al. and use an input target repressor, so the cgRNA is only active when the input target is absent, as described by Green et al. A person of ordinary skill in the art would be motivated to do so in order to repress the activity of the RNA effector as needed. Given the teachings of the prior art regarding the use of input targets to activate or repress RNA function as described by Jacobson et al. and Green et al., and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in making a cgRNA that is only active in the absence of the input target, as Green et al. teach that both input target activators and repressors can easily be substituted for one another.
Regarding claims 68-75, which depend from claim 4, it is noted that the limitations claimed in these claims are optional, as claims 68-75 all recite that the limitation “may” be present. Accordingly, since Jacobson et al. in view of Green render obvious claim 4, they also render obvious claims 68-75.
Accordingly, Jacobson et al. further in view of Green et al. render obvious claims 4, 12-13, 22-23, and 65-76.
Response to Arguments
Applicant's arguments filed December 6, 2021 have been fully considered but they are not persuasive. Applicant argues that Jacobson et al. teach away from the claimed invention because they teach an OFF→ON logic, instead of an ON→OFF logic as claimed. The teachings of Jacobson et al. and Green et al. are opposite from each other and modifying Jacobson et al. via Green et al. would change the principle of operation of Jacobson et al. Additionally, such modification would no longer be able to achieve its clear purpose of OFF→ON logic. Lastly, regarding Green et al., the switch RNA is a cis-acting regulator such that the transcript (ssRNA) that is being regulated must itself be modified to control translation. In contrast, the claimed cgRNAs regulate in trans, i.e., no modification is required to the gene that is being regulated. And in Green et al. the switch regulates translation via sequestration of the ribosome binding site, which is unrelated to CRISPR.
However, modifying Jacobson et al. as taught by Green et al. would not change the principle of operation of Jacobson et al., as it would still result in regulation of the cgRNA. As taught by Green et al., regulation can be achieved via an input target that either activates or represses the RNA. Additionally, both the instant claims and Green et al. are trans-regulating. It is the input target that regulates the function, not the cgRNA or the mRNA in the case of Green et al. Adding the input target to the cgRNA or the mRNA activates or represses the activity of the system. In the instant claims, absence of the input target allows the cgRNA to bind its target binding region so that editing can occur, and in the case of Green et al., absence of the input target allows the ribosome to bind to the ribosome binding site. Accordingly, it would be obvious to modify Jacobson et al. with Green et al., as the change would still result in desired regulation of the cgRNA.
Therefore, the rejection is still deemed proper and is therefore maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636